DETAILED ACTION
Status of the Claims
	Claims 2-5, 7, 9, 11-14, 16, 18-19, 21, 26-29, 31-32, 34-40, 43, 45, 47-50, 53-63, and 65-67 are cancelled.  Claims 1, 6, 8, 10, 15, 17, 20, 22-25, 30, 33, 41-42, 44, 46, 51-52 and 64 are pending in this application. Claims 44, 46 and 51-52 are withdrawn. Claims 1, 6, 8, 10, 15, 17, 20, 22-25, 30, 33, 41-42 and 64 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national stage entry of PCT/US2017/051577 filed on 09/14/2017, which claims priority from the provisional application #62394716 filed on 09/14/2016.

Information Disclosure Statement
The information disclosure statements from 07/23/2019 and 03/26/2021 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1, 6, 8, 10, 15, 17, 20, 22-25, 30, 33, 41-42 and 64) in the reply filed on 03/26/2021 is acknowledged.
Claims 44, 46 and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021. 

Claim Objections
Claims 23-24 are objected to because of the following informalities:  
In claim 23, the semicolon “;” in line 7 needs to be replaced by a comma “,” for consistency.  
In claim 24, the semicolon “;” in line 6 needs to be replaced by a comma “,” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 33 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 42, the language “the sol-gel transition temperature of the composition is less than the sol-gel transition temperature of a reference composition plus about 23 °C or 39 °C, whichever is greater” is indefinite because it is unclear what is meant by “whichever is greater”. A sol-gel transition temperature of a reference composition plus about 39 °C would always be greater than the reference composition sol-gel transition temperature plus 23 °C. Thus, reciting “whichever is greater” adds vagueness to the claim by making it unclear what temperatures are being referred to. The way the claim 
Claim 33 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “an antimicrobial agent, antibiotic agent, anesthetic agent, anti-inflammatory agent, analgesic agent, anti-fibrotic agent, anti-sclerotic agent, anticoagulant agent, or diagnostic agent” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: a diagnostic agent is recognized as a different type of biologic than a therapeutic agent, one is used to diagnose, the other is used for therapy/pharmaceutical action. All of the items listed in the group should share function as therapeutic agents and currently “a diagnostic agent” is not in accordance with proper Markush grouping in a list of otherwise therapeutic agents.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10, 15, 20, 22-25, 30, 33, 41 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simons et al (US 8822410 B2, publication date: 09/02/2014).
Regarding claim 1, Simons teaches a composition for noninvasive delivery of therapeutic agents across an intact tympanic (eardrum) membrane comprising a penetration enhancer which increases the flux of a therapeutic agent (e.g., antibiotic) across the tympanic membrane (abstract). Simons teaches that this composition comprises a therapeutic agent, a penetration enhancer wherein the penetration
enhancer is about 0.1 to about 10 percent of the composition (claim 9) and a sustained release drug delivery agent, wherein the sustained release drug delivery agent is a matrix forming agent (claim 1) wherein the matrix forming agent is selected from the group consisting of polyelectrolyte complexes, 
	Regarding claims 6, 8, 10 and 41, Simons is anticipatory over these claims for the same reason explained above. 

Regarding claim 20, Simons teaches Poloxamer 407 (P407) (example 4, claim 6).
Regarding claims 22-25 and 30, Simons teaches “the permeation enhancer or combination of permeation enhancers comprises bupivacaine (anesthetic), sodium dodecyl sulfate (surfactant) and limonene (terpene) (column 13, lines 63-65, claim 1, and example 4). Regarding the language “wherein the anesthetic permeation enhancer boosts the enhancement of the flux of the therapeutic agent by the surfactant and terpene permeation enhancers across the barrier”, this is not a functional limitation but merely the function of the composition components that are anticipated by Simons. 
Regarding claim 33, Simons teaches the therapeutic agents may include antibiotics, anti-inflammatory agents, anesthetics, analgesics, anti-fibrotics, and anti-sclerotic (column 2, lines 14-17). The list of therapeutic agents are listed in claim 1 of Simons. 
	Regarding claim 64, Simons teaches a kit comprising containers for two-part matrix-forming agents, bottles and droppers for administration, instructions and prescribing information for administering the compositions contained therein (Column 2 lines 66-67, Column 3 lines 1-5) and the composition treats infections as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 42 are rejected in addition to claim 1 under 35 U.S.C. 103 as being unpatentable over Simons et al (US 8822410 B2, publication date: 09/02/2014).
Regarding claim 1, Simons teaches as discussed above. 
Regarding claims 17 and 42, Simons teaches as discussed above. Simons also teaches the penetration enhancer to be 3.5% (claims 1 and 10). Simons also teaches that matrix forming agent (poloxamer P407) comprise between about 20 to about 30 percent of the composition (column 11 lines 64-65 and column 12 lines 9-12). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Simons to arrive at the instant invention. Even though there isn’t a specific embodiment that teaches all of the limitations discussed above (Simons teaches P407 at 18% in example 4), the specification of Simons provides the directions (overlapping concentration range for polymer or P407 and near value 

Claims 1, 6, 8, 10, 15, 17, 20, 22-24, 33, 41 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al (US 20040141949 A1, publication date: 07/22/2004). 
Regarding claims 1 and 41, Rosenthal teaches a therapeutic composition (abstract) comprising “one pharmaceutical substance that, as formulated in the therapeutic composition, presents therapeutic effect in mammalian hosts” (therapeutic agent) (para 11), a permeability/penetration enhancer (para 35) wherein the permeability enhancer “when added to a formulation including an active agent (Such as the mucositis therapeutic in the therapeutic composition) enables permeation of the active agent across biological tissues and cells, such as epithelium, thereby increasing the amount of therapeutic at the target site” (increasing flux of the therapeutic agent) (para 58). Rosenthal also teaches the composition to comprise biocompatible polymers (matrix forming agent comprising a polymer) (para 39). Rosenthal also teaches “a biocompatible polymer/water combination in the therapeutic composition, change from a liquid form to a gel form as the temperature is raised from below to above a reverse-thermal gel transition temperature” (the composition forms a gel at temperatures above a sol-gel transition temperature) (para 44) wherein reverse-thermal gel transition temperature (sol-gel transition temperature) is more typically about 37 °C and even more typically about 25 °C) (para 54). Rosenthal also teaches permeability enhancer is between 0.001 percent to about 5 percent by weight (same as w/v assuming solvent is water) (para 59). Prior art which teaches a range overlapping the claimed range anticipates if the prior art discloses the claimed 	range with sufficient specificity (MPEP 2131.03).  Rosenthal also teaches that the polymer is a block copolymer (para 41) comprising a poloxamer (para 53) wherein poloxamer is from about 1% by weight to about 70% by 
	Regarding claims 1, 6, 8, 10 and 41, even though Rosenthal does not specifically recite the conditions i, ii and iii for its composition, it meets these limitations. The conditions i, ii and iii do not add structure to the composition that is being claimed. The same is true for what is recited in claims 8, 10 and 41. Since the composition components are being taught by Rosenthal, absent evidence of the contrary, Rosenthal meets all conditions recited in i-iii and the limitations of claims 8 and 10. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") (MPEP 2112 II). 
	Regarding claim 15, Rosenthal also teaches permeability enhancer is between 0.001 percent to about 5 percent by weight (para 59).
	Regarding claim 17, Rosenthal teaches the poloxamer to be from about 1% by weight to about 70% by weight of the therapeutic composition (para 56).
	Regarding claim 20, Rosenthal teaches Poloxamer 407 (para 53 and 56). 
	Regarding claim 22, Rosenthal teaches penetration enhancer to be surfactants such as sodium lauryl sulfate and fatty acids (para 58). Rosenthal also teaches a pharmaceutical substance to be added wherein the substance can be an anesthetic, or a peptide (claim 4), for these, even though they are not 
	Regarding claim 23, Rosenthal teaches penetration enhancer to be surfactants such as sodium lauryl sulfate (para 58). Rosenthal also teaches benzalkonium chloride (para 69). 
	Regarding claim 24, Rosenthal teaches penetration enhancer to be palmitic acid or oleic acid (para 58). 
	Regarding claim 33, Rosenthal teaches that the therapeutic composition comprises a pharmaceutical substance that can be antibacterial (antibiotic agent), an anesthetic, an anti-inflammatory or an analgesic (claim 4). 
	Regarding claim 64, Rosenthal teaches a composition as discussed above to treat infection (claim 14) wherein the composition can be in the form of “an oral solution, a bladder irrigation
solution, a mouthwash, a gel, drops, a spray, a suppository, a slurry, a tablet, a lozenge, a patch, a film and a lollipop design” (claim 41) all of which by definition come in a container and also contain instructions for administering as it is required by the regulatory bodies such as the FDA. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to modify the teachings of Rosenthal to arrive at the instant invention. Even though there isn’t a specific embodiment that teaches all of the limitations discussed above, the specification of Rosenthal provides the directions (components and overlapping concentration ranges) for one of ordinary skill in the art to achieve the instant invention with a reasonable expectation of successfully producing a therapeutic formulation with a biocompatible reverse-thermal gelation polymer leading to a composition with reverse-thermal gelation properties (para 14). These properties of Rosenthal composition makes it an ideal formulation for treating areas such as inner ear (para 76, 84 and claim 68) which is the area that is being addressed in the instant invention specification, making Rosenthal pertinent to the claimed invention.

Claims 25, 30 and 42 in addition to claims 1, 6, 8, 10, 15, 17, 20, 22-24, 33, 41 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al (US 20040141949 A1, publication date: 07/22/2004) and Simons et al (US 8822410 B2, publication date: 09/02/2014). 
Regarding claims 1, 6, 8, 10, 15, 17, 20, 22-24, 33, 41 and 64, Rosenthal teaches as discussed above.
Regarding claims 25, 30 and 42, Rosenthal does not teach a terpene to be included in the composition. 
Regarding claims 25, 30 and 42, Simons teaches compositions for noninvasive delivery of therapeutic agents across an intact tympanic (eardrum) membrane comprising a penetration enhancer which increases the flux of a therapeutic agent (e.g., antibiotic) across the tympanic membrane (abstract). Simons also teaches “the permeation enhancer or combination of permeation enhancers comprises bupivacaine (anesthetic), sodium dodecyl sulfate (surfactant) and limonene (terpene) (column 13, lines 63-65 and claim 1), and that the permeation enhancer comprises between about 3 to about 4 percent, between about 4 to about 5 percent or between about 5 to about 6 percent of the composition, (weight per volume) (column 7, lines 57-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to modify the teachings of Rosenthal with the teachings of Simons to arrive at the claimed invention. The reverse-thermal gelation properties (para 14) of Rosenthal composition makes it an ideal formulation for treating areas such as inner ear (para 76, 84 and claim 68) while Simons provides the motivation of being able to treat middle ear infection in a noninvasive but a direct way (column 1, lines 56-59). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 6, 8, 10, 15, 17, 20, 22-25, 30, 33 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8822410 B2 (Simons). 
Instant claims 1, 6, 8, 10, 15, 22-25, 30, 33 and 41 are obviated by claims 1, 9 and 10 of Simons.
Instant claims 17 and 20 are obviated by claim 6 of Simons.
Instant claim 42 is obviated by claims 1, 6, 9 and 10 of Simons. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of Simons to achieve the instant invention. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the compositions and its components to satisfy all of the limitations of the instant invention. Even though Simons’ claims do not disclose a concentration for poloxamer 407, a range of 19% to 45% and a range of 22% to 27% for a matrix forming agent is a broad and obvious range for one of ordinary skill in the art to use. Simons claims provide all of the necessary ingredients of the instant invention composition, provides overlapping ranges for those ingredients and allows one of ordinary skill in the art to achieve the instant invention through routine optimization.

Claims 1, 6, 8, 10, 15, 17, 20, 22, 24, 33 and 41 and 64 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 65, 72 and 129 of copending Application No. 15/749,951 (reference application).

Instant claims 17 and 20 are obviated by claims 65 and 72 of the reference application.
Instant claim 64 is obviated by claim 129 of the reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the compositions and its components to satisfy all of the limitations of the instant invention. Even though the reference application claims do not disclose a concentration for permeation enhancer, a range between about 0.1% and 30% is a broad and obvious range for one of ordinary skill in the art to use. Additionally, even though the reference application claims do not disclose a concentration for poloxamer 407, a range of 19% to 45% for a matrix forming agent is a broad and obvious range for one of ordinary skill in the art to use. The reference application claims provide all of the necessary ingredients of the instant invention composition and allows one of ordinary skill in the art to achieve the instant invention through routine optimization. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613              

/MARK V STEVENS/               Primary Examiner, Art Unit 1613